ACCEPTED
                                                                                                                                                                                                                            01-15-00126-CV
                                                                                                                                                                                                                  FIRST COURT OF APPEALS
                                                                                                                                                                                                                          HOUSTON, TEXAS
                                                                                                                                                                                                                       3/6/2015 11:34:37 AM
                                                                                                                                                                                                                        CHRISTOPHER PRINE
                                                                                                                                                                                                                                     CLERK

                                                                       No. 01-15-00126-CV

                                           IN THE FIRST COURT OF APPEALS       FILED IN -
                                               FOR THE STATE OF TEXAS                  - ----
                                                                         1st COURT OF--APPEALS
                                                                             HOUSTON,-
                                                                                   -- TEXAS                                                                                                                  -
                                                                                                                                                                                                       ----ID K ------
         ______________________________________________________________________________________________________________________________________________________________________________________________________

                                                                                                                                                                              3/6/2015             - -
                                                                                                                                                                                               - 11:34:37
                                      In re TMX Finance of Texas, Inc.; TitleMax of                                                                                                              -              -- AM
                                                                                                                                                                                        ---- VO ------
                                                     Texas, Inc.; and TMX Finance LLC CHRISTOPHER                                                                                                           --  A. PRINE
                                                                                                                                                                                                - -  ----
                                                                                                                                                                                                    -Clerk
                                                                                                                                                                                              -
         ______________________________________________________________________________________________________________________________________________________________________________________________________


               Original Proceeding from the 152nd Judicial District Court,
               Harris County, Texas, Trial Court Cause No. 2013-33584,
                     the Honorable Robert Schaffer, Presiding Judge FILED IN
                                           1st COURT OF APPEALS
                                               HOUSTON, TEXAS
  DANIEL JOHNSON’S UNOPPOSED MOTION IN SUPPORT      OF THE
                                           3/6/2015 11:34:37 AM
         PRO HAC VICE ADMISSION OF SARAH POWERS
                                           CHRISTOPHER A. PRINE
                                                   Clerk
      Attorney Daniel Johnson, counsel for real parties in interest in the above-

captioned appeal, files this Unopposed Motion in Support of the Pro Hac Vice

Admission of Non-Resident Attorney Sarah Powers, pursuant to Rule XIX(b) of

the Texas Rules Governing Admission to the Bar, and respectfully shows the Court

as follows:

      I am an attorney with Sutherland Asbill & Brennan LLP, 1001 Fannin

Street, Suite 3700, Houston, Texas 77002, a resident of the State of Texas, a

member of the State Bar of Texas, and licensed to practice in the State of Texas.

      Non-resident attorney Sarah Powers, who moves for pro hac vice admission

in an accompanying motion, will be associated with the undersigned. The

undersigned finds Ms. Powers to be a reputable attorney and recommends that Ms.

Powers be granted permission to participate before this Court in the above-

captioned appeal.
      WHEREFORE, movant, Daniel Johnson seeks the admission of Sarah

Powers pro hac vice to participate before this Court in the above-captioned case.

Dated:      March 6, 2015

                             Respectfully submitted,

                             SUTHERLAND ASBILL & BRENNAN LLP

                             By:       /s/ Daniel Johnson
                                   Daniel Johnson (SBN 24046165)
                                   Robert A. Lemus (SBN 24052225)
                                   1001 Fannin Street, Suite 3700
                                   Houston, Texas 77002
                                   Telephone: (713) 470-6100
                                   Facsimile: (713) 654-1301
                                   E-mail: daniel.johnson@sutherland.com
                                   E-mail: robert.lemus@sutherland.com

                                       And

                             WARGO & FRENCH LLP
                               Joseph D. Wargo (GA No. 738764)
                               Abigail Stecker Romero (CA No. 284534)
                               999 Peachtree Street, N. E., 26th Floor
                               Atlanta, Georgia 30309
                               Telephone: (404) 853-1500
                               Facsimile: (404) 853-1501
                               E-mail: jwargo@wargofrench.com
                               E-mail: aromero@wargofrench.com

                             WARGO & FRENCH LLP
                               Sarah F. Powers (CA No. 238184)
                               (Pro Hac Vice Admission Pending)
                               Christina L. Goebelsmann (CA No. 273379)
                               1888 Century Park E, Suite 1520
                               Los Angeles, California 90067
                               Telephone: (310) 853-6300
                               Facsimile: (310) 853-6333


                                         2
                               E-mail: spowers@wargofrench.com
                               E-mail: cgoebelsmann@wargofrench.com

                             Attorneys for Real Parties In Interest
                             Wellshire Financial Services, LLC, d/b/a
                             LoanStar Title Loans, d/b/a MoneyMax Title
                             Loans, and d/b/a LoanMax; Meadowwood
                             Financial Services, LLC, d/b/a LoanStar
                             Title Loans, and d/b/a MoneyMax Title
                             Loans; and Integrity Texas Funding, LP


                    CERTIFICATE OF CONFERENCE

      I, Daniel Johnson, hereby certify that we conferred with counsel for

Defendants on March 5, 2015, concerning the Unopposed Motion for Pro Hac

Vice Admission of Sarah Powers. Counsel for Defendants confirmed that they are

unopposed to the Motion.



                                               /s/ Daniel Johnson
                                               Daniel Johnson




                                      3
                         CERTIFICATE OF SERVICE

      This is to certify that I have this day served all parties with a copy of the
within and foregoing instrument in accordance with the Texas Rules of Appellate
Procedure 6.3 and 9.5(b), (d), (e), to all counsel of record on this 6th day of March
2015.

Via e-filing
Roland Garcia, Jr.
L. Bradley Hancock
Mary Olga Lovett
Christopher David Johnsen
GREENBURG TRAURIG, LLP
1000 Louisiana, Suite 1700
Houston, Texas 77002
(Attorneys for Relators TMX Finance of Texas, Inc.;
TitleMax of Texas, Inc.)

Via e-filing
David Beck
Geoffrey A. Gannaway
Bryon Rice
BECK REDDEN LLP
1221 McKinney St., Suite 4500
Houston, Texas 77010
(Attorneys for Relator TMX Finance, LLC)

                                             /s/ Daniel Johnson
                                                Daniel Johnson




                                         4